Van Dusen, J.,
The informant in a successful proceeding for escheat gets his compensation from the State Treasury and not the orphans’ court: Act of May 2, 1889, P. L. 66, section 24, as amended by Act of May 11, 1911, P. L. 281, section 4. In the present case there has not even been an escheat — the Commonwealth having the right to claim payment into the State Treasury under the Act of May 16, 1919, P. L. 169, even though information has been given looking toward an escheat: Apsley’s Estate, 8 D. & C. 345.
The exceptions are dismissed and the adjudication is confirmed absolutely.